Citation Nr: 1241405	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-32 620	)	DATE
	)
	)


THE ISSUE

Whether a June 15, 1990 Board of Veterans' Appeals (Board) decision contains clear and unmistakable error (CUE) in denying entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to an effective date earlier than August 22, 2000 for the award of service connection for PTSD is addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The moving party (Veteran) served on active duty from July 1966 to July 1969.  This matter comes before the Board from a November 2011 motion by the Veteran's representative requesting revision of the June 1990 Board decision on the basis of CUE. 


FINDINGS OF FACT

1.  In a June 15, 1990 decision, the Board determined that service connection was not warranted for PTSD.  The Veteran did not appeal the denial of the claim. 

2.  There was no outcome determinative error of fact or law in the Board's June 1990 decision finding that entitlement to service connection for PTSD was not warranted.


CONCLUSION OF LAW

The June 1990 Board decision denying entitlement to service connection for PTSD is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a June 15, 1990 decision of the Board contains CUE in its conclusion that service connection is not warranted for PTSD.  In the November 2011 motion for CUE, the Veteran's representative argued that January 1997 corrections to the Veteran's service records established that the Veteran engaged in combat with the enemy and was entitled to the combat presumption contained in 38 U.S.C.A. § 1154(b).  The representative also contends that if the June 1990 Board had correctly applied the law, the outcome of the decision would have been different and service connection for PTSD would have been granted.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2012).  
Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b).  The Board finds that the Veteran's motion for CUE was made with the requisite specificity. 

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.  The Board decision that is the subject of this decision was issued on June 15, 1990 and was not appealed by the Veteran.  It is therefore final.  38 C.F.R. § 20.1100.  

Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

As a preliminary matter, the Board observes that the Veteran's file was rebuilt in August 1995; thus, there are some early documents referenced by the Board in its June 1990 decision that are no longer of record.  

At the time of the June 1990 Board decision, the law provided that service connection was granted for a disability resulting from a disease or injury incurred or aggravated by wartime service.  38 U.S.C. § 310.  There was no specific statutory or regulatory provision governing claims for entitlement to service connection for PTSD.  Instead, procedural guidelines were in place in the VA Adjudication Procedure Manual, M21-1 (M21- 1).  These guidelines established that service connection for PTSD required a clinical diagnosis of the disability and the existence of a recognizable stressor which led to the development of the disorder.  M21-1, 50.45 (1986).  

In its June 1990 decision, the Board found that none of the three elements necessary for a grant of PTSD were present.  Although the Veteran had behavioral and adjustment problems during service, there was no indication that these difficulties resulted from combat or similar stressful experiences incurred as a helicopter repairman and gunner.  After service, treatment records documented extensive drug use, manipulative behavior, a focus on financial concerns and unsubstantiated disabilities, and bizarre historical accounts reported by the Veteran.  The Board noted that the Veteran did not allege any symptoms associated with PTSD until the 1980s and the VA Center for Stress Recovery found in 1986 and 1988 that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board found the evidence weighing against a diagnosis of PTSD was more probative and concluded that the record did not establish a supportable diagnosis of the disorder.  

The Veteran contends that a January 1997 correction to his service records establishes that he served in combat as a helicopter aerial gunner and crew chief and therefore demonstrates the presence of a combat stressor.  The claims file does in fact contain a January 1997 report from the Board of Corrections for Military Records holding that the Veteran's service records should be corrected to show that he was awarded the Army Commendation Medal (ARCOM), the Air Medal based on meritorious service (sustained operations), and the Vietnam Civil Actions Medal First Class Unit Citation.  

While the claims file includes the January 1997 report referenced by the Veteran, the Board finds that the Veteran's argument in this case fails for two reasons.  First, the January 1997 report from the Board of Corrections does not establish that the Veteran served in combat.  None of the medals awarded to the Veteran establish combat service-although the Air Medal can be awarded on the basis of heroism (thereby indicating combat), the Board of Correction's report clearly notes that the Veteran's Air Medal was awarded based on sustained operations service of two months as a gunner.  That is, it was awarded for a non-combat category.  Furthermore, the record at the time of the June 1990 Board decision already included evidence that established the Veteran's service as an aerial gunner.  A November 1968 memorandum from the 101st Assault Helicopter Battalion stated that the Veteran was medically qualified to perform duty as an aerial gunner and the Board's June 1990 decision specifically noted the Veteran's service as a helicopter repairman and gunner.  Therefore, the January 1997 correction of the Veteran's service records does not establish that the correct facts were not before the Board at the time of the June 1990 decision.  

Second, the Board correctly applied the law in effect in June 1990.  Service connection in June 1990 first required the presence of a current disability and VA procedures specified that a clinical diagnosis of PTSD was necessary to substantiate the claim.  After review of the complete record, the Board in 1990 determined that the weight of the evidence was against the finding of a supportable diagnosis of PTSD.  The Board considered the Veteran's lay statements in its decision, but found that the Veteran's reports regarding the onset of PTSD symptoms were not credible in light of the absence of reported symptoms for years after service, the Veteran's inconsistent history of the disability, and various findings of malingering by VA health care professionals.  The January 1997 correction to the Veteran's service records does not pertain to the question of whether the evidence established the presence of a current disability in June 1990.  The Veteran may disagree with how the facts and evidence were weighed by the Board, but such disagreement can never constitute CUE.  See 38 C.F.R. § 20.1403.  

Finally, the Board has considered the Veteran's contention that the 1990 Board should have applied the combat presumptions contained in 38 U.S.C.A. § 1154(b) to the claim for service connection for PTSD.  The statute in effect in 1990, U.S.C. § 354(b) (substantially similar to the current 38 U.S.C.A. § 1154(b)) provided that if a Veteran engaged in combat with the enemy, lay or other similar evidence could be used to establish service incurrence of a disease or injury if consistent with the circumstances, conditions, or hardships of such service.  Service connection of the injury or disease could be rebutted by clear and convincing evidence to the contrary.  Although the Board in 1990 acknowledged the Veteran's service as a helicopter gunner, they did not explicitly apply the provisions of U.S.C. § 354(b).  The Board points out that while service as a door gunner certainly presents the opportunity to engage in combat, it does not necessarily establish that a Veteran did in fact engage in combat.  

Although the Board does not appear to have applied U.S.C. § 354(b) in its June 1990 analysis, in order to constitute CUE, the Board's error must manifestly change the outcome of the decision.  In light of the June 1990 Board's conclusion that the Veteran's statements regarding the history and onset of his PTSD symptoms were not credible, the current Board cannot conclude that the application of U.S.C. § 354(b) would have clearly resulted in another outcome.  In any event, as discussed above, the Board's June 1990 denial of service connection for PTSD was predicated on the lack of a supportable diagnosis of PTSD.  Section 354(b) relates only to the second element of service connection-the presence of an in-service injury-and therefore its application would not have manifestly changed the Board's decision.  The Veteran has not identified an error of fact or legal conclusion in the Board's June 1990 decision that would have altered the final outcome of the appeal for entitlement to service connection for PTSD.  The Board concludes that the June 15, 1990 Board decision denying the claim for service connection for PTSD was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  Therefore, the motion for revision or reversal based on CUE must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  


ORDER

The motion to revise or reverse the June 15, 1990 Board decision that denied entitlement to service connection for PTSD is denied.



                       ____________________________________________
	Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



